Title: John Adams to Abigail Adams, 26 July 1784
From: Adams, John
To: Adams, Abigail



My dearest Friend
The Hague July 26. 1784

Your Letter of the 23d. has made me the happiest Man upon Earth. I am twenty Years younger than I was Yesterday. It is a cruel Mortification to me that I cannot go to meet you in London, but there are a Variety of Reasons decisive against it, which I will communicate to you here. Meantime, I Send you a son who is the greatest Traveller, of his Age, and without Partiality, I think as promising and manly a youth as is in the World.
He will purchase a Coach, in which We four must travel to Paris. Let it be large and Strong, with an Imperial, and Accommodations for travelling. I wish you to See the Hague before you go to France. The Season is beautifull both here and in England. The Journey here will be pleasant excepting an Hour or two of Sea sickness between Harwich and Helvoet Sluis. You may come conveniently with your two Children and your Maid, in the Coach, and your Man may ride on Horseback, or in the Stage Coach.
I can give you no Council, about Cloaths. Mr. Puller will furnish the Money you want, upon your Order or Receipt. Expences I know will be high but they must be born, and as to Cloaths for yourself and Daughter, I beg you to do what is proper let the Expence be what it will.

Every Hour to me will be a Day, but dont you hurry, or fatigue or disquiet yourself upon the Journey. Be carefull of your Health.
After Spending a Week or two here, you will have to set out with me to France, but there are no Seas between, a good Road a fine season and We will make moderate Journeys and See the Curiosities of Several Cities in our Way—Utrecht, Breda, Antwerp, Brussells &c &c.
It is the first Time in Europe that I looked forward to a Journey with Pleasure. Now, I promise myself a great deal. I think it lucky that I am to go to Paris where you will have an opportunity to see that City, to acquire its Language &c. It will be more agreable to you to be there, than here perhaps for some time.
For my own Part I think myself made for this World. But this very Idea makes me feel for a young Pair who have lately seperated. If my Consent only is Wanting they shall be asunder no longer than they choose. But We must consult upon Plans about this. They have discovered a Prudence. Let this Prudence continue and All will be right by and by.

Yours with more Ardor than ever.
John Adams

